        Case 6:20-po-00257-JDP Document 9 Filed 09/11/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7
                              IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                   ) Case No. 6:20-PO-00257 JDP
11                                                )
             Plaintiff,                           ) APPLICATION AND [PROPOSED]
12                                                ) ORDER APPOINTING COUNSEL
      vs.                                         )
13                                                )
      STEVEN M HILTON,                            )
14                                                )
            Defendant.                            )
15                                                )
                                                  )
16
             Defendant Steven M Hilton, through the Federal Defender for the Eastern District of
17
     California, hereby requests appointment of Counsel.
18
19           On August 18, 2020, Mr. Hilton appeared telephonically for an initial appearance. On

20   that date, Mr. Hilton filed a financial affidavit with the court, but declined the assistance of the
21   Federal Defender. Since then, Mr. Hilton contacted the office of the Federal Defender for
22
     assistance with his case and requests the Federal Defender be appointed. The case is currently
23
     scheduled for a status conference October 21, 2020, however the parties anticipate a settlement
24
     in the case.
25
26           After reviewing Mr. Hilton Financial Affidavit, it is respectfully recommended that

27   Counsel Benjamin Gerson be promptly appointed.

28
       Case 6:20-po-00257-JDP Document 9 Filed 09/11/20 Page 2 of 2


1           DATED: September 9, 2020                             /s/ Eric V. Kersten
                                                          ERIC V. KERSTEN
2                                                         Assistant Federal Defender
3                                                         Branch Chief, Fresno Office

4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
                                                ORDER
22
            Having satisfied the Court that the defendant is financially unable to retain Counsel, the
23
     Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
24
25
            Dated: September_____, 2020
26                                                HONORABLE JEREMY D. PETERSON
                                                  UNITES STATES MAGISTRATE JUDGE
27
28

                                                    -2-
